Opinion by
Mb. Justice Mitchell,
It was held in In re Weaver, 116 Pa. 225, that there is no provision for bringing the evidence taken upon an inquisition of lunacy upon the record, by bill of exception or otherwise, *157and therefore no power of review on the merits, either in the common pleas or in this court. The party aggrieved by the finding of the inquisition must pursue his remedy in the statutory way, by traverse. That was done in the present case, but the assignments of error, with one exception, are to matters occurring at the inquisition. It is quite true that on the principles of Ex parte Gest, 9 S. & R. 317, and Com. v. Beaumont, 4 Rawle, 366, the proceedings on the inquisition may be reviewed as upon certiorari, yet it is equally clear that this court would not after traverse and trial upon the merits, look further into the inquisition than is necessary to see that it is clear of substantial irregularities or defect of jurisdiction.
The first and second assignments of error, to the jurisdiction of the court below, on the ground that the lunatic was not a resident of Westmoreland county, and that the evidence was not sufficient to make out a case of lunacy, fall within the ruling in the Weaver case. The evidence is not before us. But even if it were, the finding having been traversed, the issue went before the traverso jury de novo and the present judgment rests upon their verdict. The evidence upon which it was founded has not been brought up.
The third assignment of error is to the admission of the inquisition and finding of the sheriff’s jury on the trial of the traverse. It was admitted as prima facie evidence only to make a formal completion of the commonwealth’s case, and was competent for that purpose : McGinnis v. Com., 74 Pa. 245.
The last assignment of error is to the refusal of the court to grant a new trial for alleged misconduct of the jury. It was charged that the jury after being out a day and night, and after taking many ballots in most of which they were nearly equally divided, came to an agreement that if ten voted either way on the next ballot, the other two would join and thus reach a unanimous verdict, and that this was accordingly done. The charge was made in an ex parte affidavit by one of the traversers, upon information and belief, without disclosing the source of his knowledge.
The court below took the matter into consideration, and after several weeks’ deliberation, infused a new trial. We must assume that it found the affidavit unsupported by the evidence, or the facts exaggerated. How far jurymen may change their *158votes in deference to the views or arguments of their fellows, or even pledge themselves to acquiescence in results under certain circumstances, is not susceptible of exact definition. That twelve unlearned men should not always pursue logical methods in argument or in reaching conclusions, is to be expected. So far as appears that is all that was done in this case, and it belongs to a class that can be far better handled by the judge of first instance than by any court of appeal. There is nothing at all to indicate that the discretion of the court in this case was not wisely, as well as legally exercised.
Judgment affirmed at the costs of the traversers.